COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00026-CV

KELLY THOMAS                                                     APPELLANT

                                      V.

CARL PUGLIESE; SETH JOHNS,                                       APPELLEES
CMO OF CARL’S HANDYMAN;
AND CULPEPPER PLUMBING &
AIR CONDITIONING, INC.

                                   ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
                   TRIAL COURT NO. CV-2016-01764

                                   ----------

                        MEMORANDUM OPINION1

                                   ----------

      This is the fourth appeal brought by appellant Kelly Thomas arising from

her pending lawsuit against appellees Carl Pugliese, Seth Johns, and Culpepper

Plumbing & Air Conditioning, Inc. As we have with her three prior appeals, we

dismiss this appeal.


      1
       See Tex. R. App. P. 47.4.
      In 2016, Thomas filed suit against the appellees, alleging that they had

performed defective plumbing services at her home. See Thomas v. Pugliese,

No. 02-17-00423-CV, 2018 WL 547596, at *1 (Tex. App.—Fort Worth Jan. 25,

2018, no pet. h.) (mem. op.) (discussing Thomas’s prior appeals against the

appellees). On November 28, 2017, the trial court granted the appellees’ motion

for sanctions against Thomas and warned that it would dismiss her claims “[i]f

any [sanctions] payments are not delivered, either timely or in full” to the

appellees. To date, the trial court has not dismissed Plaintiff’s claims. Thomas

attempts to appeal this order for the second time. As we noted in our prior

dismissal of Thomas’s first attempt to appeal this order, it is not a final or

otherwise appealable order. See id. at *1–2.

      We notified Thomas of our jurisdictional concerns. See Tex. R. App. P.

44.3. And although Thomas responded, she did not establish our jurisdiction

over her attempted appeal.2         We dismiss Thomas’s appeal for want of

jurisdiction.3 See Tex. R. App. P. 42.3, 43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: February 8, 2018

      2
     She asserted that her claims had been dismissed in the sanctions order;
however, they were not.
      3
     Because we do not have jurisdiction over this appeal, we dismiss
Thomas’s motion to transfer as moot.

                                         2